DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Examiner appreciates the Applicant’s efforts to correct the previously indicated issues presented in the objections and 35 USC 112 rejection of the previous action.  However, issues still remain despite the amendments made as detailed further below.
Specification
The disclosure is objected to because of the following informalities:
With reference to the Clean Version of the Specification filed on December 18, 2020,
PAGE 2:
In lines 10-12, replace “both sides of the stun pin 61 of the main body shell 1 are provided with DC high-voltage discharge sheets separately” with --stun pins 61 of the main body shell 1 are provided with separate DC high-voltage discharge sheets 62--.    
In line 12, replace “sheet” with --sheets--.

In line 20, replace “pin” with --pins--.
In line 21, replace “sheet” with --sheets--.
PAGE 3:
In line 3, replace “film” with --films--.
PAGE 4:
In line 8, replace “pin” with --pins-- and “sheet” with --sheets--.
PAGE 5:
In line 11, replace “contractible” with --constricted-- to avoid the issue of new matter.
PAGE 8:
In line 1, replace “both sides of the stun pin 61 of the main body shell 1 are provided with DC high-voltage discharge sheets 62 separately” with --stun pins 61 of the main body shell 1 are provided with separate DC high-voltage discharge sheets 62--.    
In line 3, replace “sheet” with --sheets--.
In line 7, replace “rectification high-voltage silicon” with --a high-voltage silicon rectifier--.
In line 11, replace “pin” with --pins--.

In line 16, replace “film” with --films--.
PAGE 9:
In line 14, replace “pin” with --pins--.
In line 15, replace “sheet” with --sheets--.
PAGE 10:
In line 11, replace “contractible” with --constricted-- to avoid the issue of new matter.
In lines 18-20, replace “, and by means of the rectification high-voltage silicon, a DC high-voltage generated by the ceramic capacitor boost circuit and the discharge resistor, the” with --.  The--.
In line 22, after “capacitor” insert --of the capacitor boost circuit--.  
PAGE 11:
In line 9, replace “film” with --films--.
In line 13, replace “sides” with --side--.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  

The high voltage generator including the DC inverse voltage transformer, high-voltage silicon rectifier, ceramic capacitor boost circuit, and discharge resistor configured as described in lines 20-23;
Shielding films arranged on a line output transformer side of the single-chip microcomputer integrated circuit board and a line output transformer side of the high-voltage generator separately;
The negative electrode connected to the shielding films.
No new matter should be entered.
Figure 3 is additionally objected to since a figure of blank boxes does not adequately convey the invention.  At the very least, appropriate TEXT and not simply numerical labels should be inserted into each box.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities:  
CLAIM 1:
In lines 15-17, replace “both sides of the stun pin (61) of the main body shell (1) are provided with DC high-voltage discharge sheets 62 separately” with --the stun pins (61) of the main body shell (1) are provided with separate DC high-voltage discharge sheets (62)--.    
In line 17, replace “sheet” with --sheets--.
In lines 21-22, replace “rectification high-voltage silicon” with --high-voltage silicon rectifier--.
In line 25, replace “pin” with --pins--.
In line 26, replace “sheet” with --sheets--.
In line 30, replace “film” with --films--.

In line 6, replace “pin” with --pins-- and “sheet” with --sheets--.
CLAIM 9:
In line 3, replace “contractible” with --constricted-- to avoid the issue of new matter.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 would be allowed for the reasons disclosed in the previous action provided the above issues are resolved.
Conclusion
This application is in condition for allowance except for the formal matters as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        2/7/21